   8:19-cv-00430-JFB-SMB Doc # 31 Filed: 01/21/21 Page 1 of 1 - Page ID # 69




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

BANK OF BLUE VALLEY,

                     Plaintiff,                               8:19CV430

       vs.
                                                               ORDER
GAYLEN LEWIS, an individual; and
SHERRY LEWIS, an individual;

                     Defendants.


      This matter comes before the Court on the parties’ Stipulation to Dismiss with

Prejudice (Filing No. 30) this case. The Court being advised in the premises finds that

such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice.



      Dated this 21st day of January, 2021.

                                              BY THE COURT:

                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge
